OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
                       by the tellas of hla will and the tarma
                       wife f3kru.E. 6. Emyth),,wha bled
seronal pars after her husbcad. title bee-e vaatcd in
fittour,   d:rfemot hola+u,I;lththe intanst      0r the dltter-
sat oweru wmylng ram d/lZwha to lb/tebths. Thv exoau-
tom     of the 2. 'J. lad Ursa E. B. Smyth  i?:st@tOS xeaeatly
axeouteU    Qeadu to We helm erideno?n$ their raogeotk+e
lntarsats. Tuo of the belrs are'mm able to pa t&elr
pmportlor+xi part or tbe delingueat tcxaa end 7:       ave r+
quurtad    a receipt.   In other words,  one or t&e heir8 OS
J.;CL and E. 8. frslrth   deuina"ta pay M/lSWu        :et the total
ta x wa~ a d a no th e r ~b ?/
                            sir lfSth thu,
                                         arraation in laoh
lartauae belay the..   entire interest or the tarparer     &a aad
tci   the   propsty.

     "The quertian now is: *DOea our looal Tax Colleater
hate ths right ~6 uuthority to lfm10 naelpts   to those
tuo tupeyors for the paywat ef their r~otsond. poxtlonu
or .the t&xv? ogJh$v-
w.   Boas lkwhty,    5r., %ss   S


     the years the i>rOpCrtybaa beqn renderob and   cefii06   on
     the tar ro:l~ in the nsxs of sn estste, althou@; the
     owxer or the utidfvldoti interest had a rwardiwldeed to
     his unclridcd lntsrest end the estate %n the mss at
     uhlch it (the whole property) wss roLd6rclbhad no inter-
     est in the property?* 481 owners or tbb Wiridad
     laterestnotolor zsmlered   their laterest.m
           Se tbini: it rrayba pawaSso+lthat Ia Taua tasea am assorucd
      lddltiduals by ruisst or their oraarship   or propnrty nther firm
kz the rual sat&a itseli,      regardlear of omenhip.      The stntutaa
 *&nlng    the asseaswat and 00lktation of taxes    ua indlaats,  Attlole
 t&s&* Rstirsa Ci+il.Btatutos, pTOtidin6, is thla esa4motlon, 88 rot-
 louur
 !?
 ma   BosrrDoa&tp,   Jr., Page 4


            7ilththis In view it bcaomea kecesoary to datermfne, fra
 the facts submitted, just mh0 was the 0Wmr of the real props-rty
 in quertion during the ye&r. 19Slto 1950, when the t8x.8 oacrued.
 me tbl.nkall  right, title, lntaraat and catata in and to the two-    -
 etory brlak titorebullding in the City of Weld. raatad In the
.d.Vi.O..tllk&.r th. h.t Will  4KIdt.ataPLsntOf ;r.G. SmJth and hlti
 nIfe, Epsia &a:18 .&yth, who died reapaotlvaly in 19s 8nd lOSO.
 my -son    of tbo probate of thaea wills a&d the axahang. and ra-
 eordlng of partition daada by and betwaan the darleaaa thanunder,
 .U. prior to th8 a88a8MIent and aaerual or the t8x.a Involved In
'~9 Instant ease us say thet taxw for 8aoh of 8u.h y8.r. should
h~a b8an llatad and renderad by the various darlaaes, as ownera,
 or upon thalr railma to do t&Is, by thctax a8888mr In aooordaaoc
with tb6 ror~olng atatutaa.
                rs00gn1.8 t&it Jrrtlole7158 (a), keyfredCIvIl'Statataa,
             Ill.
 'pro?ldaathat the property of a da$aaaed psreon ehal% b6 llatad and
 rendered   for taurtion by the executor or adneInIatratorof auoh
 estate but this has no applIoatIon herebsaauae naither the estate
 of J. 6. E8iyt.h nor that OS hla wits, Epais Belle @yth, held th.
   rope&y la quaatloa during the years 1951-19S8, Thaae two estates
.,&d b8.n 10ng ol040d. Mb title to the prop8rty h8d teatab In the
 v8rIoua bsnaflolariaa or auah aatats as above outlined,    It Is
 pmrally hold tba$ land which km. bean dsrirad nnr nnd muat be
 ;z:zed to th. davlaaea and not to-th. heirs or the ertata of de-'
            State v. Raw YasglandBox Go., 108 li.Z. 9IP;‘Talbot T.
 ~Inbabl~nta   OS Galey, iO0 h. 937; Tobin Q? Qillsaple, Eb.'..E. 88;
 Bwl8k t. Cuqbell, 89 R. W. l0b.
           Bat the faot that the property In puaation w88 riat.k.01
lirtad and rendered for taxatlon by L. Y. Myth in the nawa of 3. 8.
&yth Estate will aot vltlat. or in any i&tumor arfisatthe asa8eaarSnt
of thI8 ropsrty for taxes during the y8are 1951~1958, bs08uao
Artlole $ 171, BerIaed~'~lvllEtatutaa, provIa. that: %o aaaaa~ent
of real property 8haQ be aoMl6ered Illegal by reason ot the same
Wt balm lI8tSd or I.8.88.d in the A680 Of t&8 OWmr Or oWFiOF8
thereof." Turn-     upon this etatut., it Wa8 held ln the oabe or
Youn(s,8t al vu. City or btarshall,199 E..W. U30, that 8n *roper
aeaa8comnt aglnat property In the name ot a deoeabed poreon w88
v.lld as againat subsequent purohaaora from tha helrr.
          &~a9lngd.terrnlnedthat the 888errmsnt ot Qtu.8 inrolved her.
IS not Invalidda8plta the raot tb8t It ~88 erXmeoWJly aada in the
Mae of cn ratata rhlch had no lntarea~ thsrti%u,rather th8.aIn the
naao or the varloua da?l8ea+8YI8ra theroot, and bearing in mind the
Oonoept of ad valoram taxation ln Taxna a8 batas ..e.a~able to the
Owner OS property 488or tba let day or-Sfmuarp ot any gLv.a year,.ws
pass now to a aoaalaeraflon of tba 8tS.H Of the undividedn8tura
of the ownarahlp lnvo1v.d hera upon.the qaeatf.oaprsa8nt.d.
~00. 2088 Coughty, Jr., Page S


          fr the reap8atlre tmame0d    interests 0r the rarioua
devlaees la and to the propsrty in yueatloa, had bean rapantely
areeased, t&en the right to pay 041~ tax88 aoorulw during the year8
~931-19~ against tbelr re8peotlve undlv16od intora8t uouid have       a
bean olear under the prlnalple of law announaa6 In Rio&la t. koore,
g49 2. 'i,.
          Z72 and othor eaaea. Tha Suprame Court, in the oaae altee,
held that an owner or hla asaigDa rho had separately rendsred and
talued eight par4018 ot land iOr taxation, ma entitled to 00~1
the tax aolleotor t(’aooept, and,larua a reeelpt for, the texea on
ay one pareel, since the lien atfaohed,    andor tha prerent CoaSfita-
tion and &WS,  egalnat aaoh lot aaperately   valuad end ea5oaaed, for
the amount Of tax64 on that lot alone. While t&i8 0440 lnvolvad
-erahIp of the entire fee OS a tract rather than undlvldad
I&crest4 thelain, we think, la prlnalpla, tha qmer ot an analv~ded
intarret In land *hIoh has baan separately renderad and aaoa88e4,
ro0fe be entitled to pay tuas  on that interest rlona 8ae not br
npulrea to pay on the entire traat.
          But In tha oaee before us the taxpayer Is aasart      :a'
right to pay auoh part or 'the dellnquuittuba for tiho         9Sb
LOS8 upon the real proprty inrolvae, as his pndlridrd Intere8t
'&rain bears ta the rho18 traot,   without having lueh tu e88d88ed
go&     his unbividad latereat but rather a8aaaaed mn    the alhole
        Until the aaaotment oltEouso Bill 190.4.40,pe MT, ,R ular
36841&z, U!nd Leglrrlature, ambadatory of Artlole ?87B, Bela. 2
$1~11 Ctatuter, wa are of th6 opinionthat thie eoutd’  mot..be &me.
Eawetar, it appears that the Leglalatare reoo&nitad thi8 aonMn#it#y
of saparata and unpartitlotiadinterest4 in a treat of land raMW?ed
and aaaasaad a8 a whole, by-the addltloa to Artlele V89at,8aviae4
$&vi1 SXatutea, dr the'Zollawlng &n@ager
              w. . . provided, however, tbet any perk, 'la6likding
        e lienbolder,  havlligan Intare8t In property a6aInst ‘uhiob
        thare ara.taxes whleh has been inoluded in an aaaa8mant
        51th other proparty.may pay the proportionate put   of the.
        taxes a&alnst hi8 prcparty wIthout being squired to pay
        any othar taxes lnoludad in the aaaaaamaat. If the parties
        at interest aazmot Cgrea *lth the 'EarCol.leotorUpoR tha
        amount ot tue8 to ba apportlaned to rrroh pleee of prapart$
        then tbe Coma.i6alonera*Court shall maka a fair apportlon-
        mant a? the taxaa, at14ths paymaat or tha tud8 on a part
        of tho property aooordlng to suoh appiWtionmant will xeUeY4
        it rx0rplleblllty for the paymnot of eay oi fhe ottmr tuaa
        laoludad In the aaaasaaegt)and turti&er provibbg,   himever,
        that tha provisIon hnrelrr,whereby tha taX64 @art      a
m.   Roes Doughty, Jr., Page 6


     pisae of property may be apportioned, shall apply  to
     taxes @ue any diattiat, riiuaialpalItpor other eub4IvIaIon
     of the Ytata, an4 In the event the partIes at Interest
     oimnot agree to an apportionment of the tare8 then the
     Boar4 of ConusIaaioueraharlng authority over the aaaeaa-
     Eent Ul4 equallzatlon of at&ahtaxon, ahell raakethe ap-
     portionment In-the manner herein provi4e4.w
          Se think the language of the romgolng statute la broad
rnough to InalaUe un41*14ed lntsreata In property ~aaludrd in 0110
ren4ltlon an4 asasaament as roll separate or partltlonsd traota or
$amala thenfn,    60 as to be applleabls to the instant aaao and al-
+I& any owner -of an un4ltIde4 Internet in property to pay his pro-
prtlonete part of thb totd. taxes ~thsm~&.
            But we wish to atreacrthe fa’aet  that this would not be our
 hol4ing ir the undlvlasd intonet     In this treat or pamel of real
 eatata ha4 beaB aaqulretj aubaequeBt   to the year In which the la a o a a -
meat   we8 81a4eupon the whole tnat    an4 the taxea~aoaruadtbmwoa add
‘oonaequontly this opinion pnatiata no oonfllat     with 0DinLon 0-d
by thla   Degwtmopsot, direat64   t0   fou.   l&em an   iatem8t     in awl
,eptata,w&other unbivlded or S.naeveraltp la aaqulred aubrrquent~
to the eaamment   of the antlrzetraat of wbloh auah intorut la i
p&rt. Artdole 7E78, aa opcmdsd, Revised Old1 Etatutea,-is     not
qppdoable eua ao r ig hltxi8t8 in the hol4er cb 8ueh interest    fropay
ye ~ora~l~~tor    proportlonat~    rt of tha taxes aeasaud ag8Uti
                . This question r awfully dtaauaae4 In Opfnion Bo.
b-M!&
           The instant opinI& ia l  upparted by the op~lota of thla
 ~DaQartBent of data, Deoamber S, LOS1 by then Aaaistaat Attorney
:Oamral F. 0. &Winery to Honorable,d o* H. Gheppard, Oomptrollsr
:Oi Oubilo Iioaounte,Bopy of vhI6h       We eBOlOaS   fur your    OOBvCtBieBeO.

            Trmtlng the Soregoing fully answers your Inquiry,we are               :
                                               roura very truly




          APPROVEDSEP 30, 1939

             $$kLbk&,*
          AYfmtm~ GEhTH1ALOP TEXAS